DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higgins (U.S. Patent No. 5,533,237, as cited by Applicant).
As for Claim 1, Higgins discloses a fastener, comprising:
a grommet (14 and 20) having a bottom set of lead in features; and
a pin (32) configured to removably snapably engage the grommet, the pin having a lead in feature.
2.    The fastener of claim 1, wherein the grommet includes a plurality of prongs (16).
3.    The fastener of claim 2, wherein at least one of the prongs includes a ramp (side wall of 16) and a top end (top end of 16).

5.    The fastener of claim 1, wherein the grommet includes a top set of lead in features (30) configured to guide the pin into the grommet (see Col. 3 lines 1-4).
6.    The fastener of claim 5, wherein the top set of lead in features includes at least one chamfer (see annotated figures).
7.    The fastener of claim 1, wherein the lead in feature of the pin is a radius (34).
8.    The fastener of claim 1, wherein:  the grommet has a plurality of retention fingers (24), and the pin removably snapably engages the grommet via the plurality of retention fingers (Col. 3 lines 16-30).
9.    The fastener of claim 8, wherein at least one of the retention fingers includes a resilient portion (see annotated figure) and a catch (see annotated figure).
10.    The fastener of claim 9, wherein the catch extends inwardly (see annotated figure).
11.    The fastener of claim 9, wherein the pin includes a barb configured to removably snapably engage the catch (Col. 3 lines 16-30).
12.    The fastener of claim 1, wherein:  the grommet includes a top plate, and the top plate defines an opening configured to receive the pin (see annotated figures).
13.    The fastener of claim 1, wherein:  the grommet includes a first flange (see annotated figure), and the pin includes a second flange (38).
14.    The fastener of claim 13, wherein the second flange is configured to matingly engage with the first flange (see Figs. 1-3 and Col. 3 lines 16-29).
As for Claim 16,    A fastener, comprising:
a grommet (14 and 20) having a rounded bottom plate (see annotated figures); and
a pin (32) having a rounded stem (see annotated figures ) configured to removably engage the grommet (see Figs. 1-3).

18.    The fastener of claim 16, wherein the grommet has a plurality of tapered prongs (see annotated figures).

    PNG
    media_image1.png
    762
    663
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    899
    655
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  It appears that the prior art fails to disclose the top plate and a plurality of retention fingers resiliently pivotably connected to the top plate and the bottom plate and  plurality of tapered prongs resiliently pivotably connected to the bottom plate.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957.  The examiner can normally be reached on 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/Examiner, Art Unit 3677